Citation Nr: 0821869	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for rotator cuff tear, 
right shoulder, as secondary to service-connected gunshot 
wound of the right arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.T.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of January 2007.  This 
matter was originally on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

In September 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT

The most probative competent evidence establishes that the 
veteran's service-connected residuals of a gunshot wound to 
the right arm did not cause or aggravated his rotator cuff 
tear of the right shoulder. 


CONCLUSION OF LAW

Rotator cuff tear of the right shoulder is not proximately 
due to, the result of, or aggravated by the service-connected 
gunshot wound to the right arm disability.  38 U.S.C.A. § 
1101 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claim, in correspondence dated in October 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits for a right shoulder condition claimed as secondary 
to a service-connected gunshot wound to the right arm.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim, namely by requesting any additional evidence 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  

In correspondence dated in August 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that together, the October 
2004 and August 2006 correspondence included all elements 
necessary to satisfy VA's duty to notify with respect to the 
claim decided herein.

Although this notice was not provided until after the initial 
adjudication of the claim, the RO subsequently readjudicated 
the claim and issued a supplemental statement of the case in 
February 2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from VAMC Iowa City.  The veteran also requested that 
VA obtain private medical records from Mercy Medical Center 
and Dr. M.H.  These records have been associated with the 
claims file.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal.  During 
the course of this appeal, the veteran was provided with VA 
medical examinations in January 2005 and December 2007.  The 
Board finds that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim or to satisfy the Board's January 2007 
remand.  Accordingly, the Board will proceed with appellate 
review.


Legal Criteria

The veteran's claim is limited to secondary service 
connection.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  A claim 
for secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  


Analysis

In March 1945, the veteran received a gunshot wound to the 
right arm while participating in action against the enemy on 
Iwo Jima.  The veteran is currently service-connected for 
residuals of this injury.  The veteran is now claiming that 
the service-connected gunshot wound to the right arm has 
caused a right shoulder disability.

The medical evidence unquestionably shows that the veteran 
currently has a right shoulder disability.  In a VA 
examination report dated in December 2007, the most recent 
medical evidence of record, Dr. P.C. confirmed the veteran's 
history of right shoulder replacement, right rotator cuff 
tear, and degenerative joint disease of the right shoulder.  
Similar diagnoses were reported in numerous VAMC and private 
treatment records.  Thus, the only pertinent question for the 
Board is whether the current disability was either (a) caused 
by or (b) aggravated by the service-connected gunshot wound 
of the right arm.  See 38 C.F.R. § 3.310(a) (2007).

There is a substantial amount of medical evidence pertaining 
to this issue, including: notes from Dr. J.K.; VA examination 
reports dated in January 1987, February 1992, January 2005, 
and December 2007; treatment records from Dr. M.M. and Dr. 
R.B.; and a letter from Dr. W.H.  Of this evidence, only the 
notes from Dr. J.K. weigh in favor of the veteran's claim.  
In a note dated in March 1991, Dr. J.K., Chief of Staff of 
the Iowa City VAMC, stated that the veteran's torn rotator 
cuff was related to his gunshot wound in World War II while 
in the United States Marine Corps on Iwo Jima.  Dr. J.K. 
stated that "[t]he fact that he had been wounded in the 
right arm undoubtedly changed his range of motion and manner 
of using that arm which led subsequently to his rotator cuff 
difficulties."   

Noting that the service-connected wound to the right arm was 
closer to the elbow than the shoulder, R.C., VA Adjudication 
Officer, requested that Dr. J.K. clarify his opinion.  
Specifically, R.C. asked Dr. J.K. to explain, in a 
neurological or orthopedic fashion, how the rotator cuff tear 
was occasioned.  

In response, Dr. J.K. stated that "[t]here is nothing in the 
record that would change my opinion as stated on March 5, 
1991."  Dr. J.K. stated that he believed the rotator cuff 
problems were directly related to his wounding on Iwo Jima, 
no matter how distant from the arm.  Dr. J.K. described this 
injury as a "Dizzy Dean"-type injury.  Dizzy Dean, Dr. J.K. 
explained, was a baseball player who developed severe 
pitching arm problems as a result of a fractured toe.  

Dr. J.K. provided another opinion linking the veteran's right 
shoulder disability to his service-connected gunshot wound.  
In a note dated in May 2004, Dr. J.K., now a professor at the 
University of Iowa College of Medicine, stated that the 
veteran was wounded in the right arm at Iwo Jima with 
"severe and lasting disability."

Although the notes from Dr. J.K. linked the veteran's right 
shoulder disability to his service-connected gunshot wound, 
there is a substantial amount of evidence to the contrary.  
In a letter dated in January 1992, VA physician Dr. W.H. 
explained that a rotator cuff tear, such as what the veteran 
had, was the result of a rather violent action and strenuous 
and sustained use of the shoulder.  Dr. W.H. stated there was 
no apparent reason for suspecting the wound in service to the 
arm, which was closer to the elbow than the shoulder, was a 
factor in the rotator cuff tear.

In a VA examination report dated in January 1987, the 
earliest on file, Dr. R.W. discussed examination findings 
pertaining to the right upper extremity.  Dr. R.W. discussed 
the veteran's gunshot wound to the right arm and stated that 
the veteran had had no problems with this.  Dr. R.W. also 
noted that after service the veteran had worked at a job that 
required a fair amount of physical labor.  Dr. R.W. found no 
evidence of current impairment or disability of the right 
arm.  

In another VA examination report dated in February 1992, Dr. 
T.B. discussed the veteran's in-service wound and the 
resulting scar over the medial aspect of the right elbow.  
Dr. T.B. discussed pertinent examination findings and that it 
was "obvious" from the 46 year interim between the 
veteran's elbow injury to his rotator cuff complaints, as 
well as the fact that he had no elbow deficit currently, that 
the rotator cuff tear was most likely an unrelated incident.  
Regarding the gunshot wound and rotator cuff tear, Dr. T.B. 
stated he could not see "any causal relationship between the 
two, whatsoever."  

In another VA examination report, dated in January 2005, Dr. 
T.C. discussed the veteran's pertinent medical history, which 
included the in-service gunshot wound, a history of 
rheumatoid arthritis dating back to the 1970's, and right 
shoulder pain beginning in 1989.  Dr. T.C. also discussed 
current examination findings and the veteran's subjective 
complaints.  Dr. T.C.'s impression was history of right 
rotator cuff tear and degenerative changes of the acromion, 
status post total arthroplasty and decompressive 
acromioplasty of the right side with decreased range of 
motion of the shoulders bilaterally.  Dr. T.C. concluded it 
was less likely as not that the superficial gunshot wound of 
the distal right upper arm had any involvement in the 
degenerative changes of the shoulders.  

The veteran was again provided a VA examination in December 
2007.  In a report of that examination, Dr. P.C. discussed 
the veteran's medical history and indicated she had reviewed 
the veteran's claims file.  Regarding the gunshot wound, Dr. 
P.C. noted that the wound had affected the skin and 
superficial subcutaneous region at the entry and exit sites.  
Dr. P.C. specifically noted that there had been no apparent 
muscle, tendon, nerve, or vascular damage, and that there was 
no clinical or functional sequela.  The wound, according to 
Dr. P.C., was localized without any affects on the proximal 
joints of the elbow.  Dr. P.C. said it was "extremely 
unlikely" to have affected the shoulder joint ten inches 
away.  Dr. P.C. noted the skin around the wound was without 
induration, thickening, or binding up of the tissues of the 
upper arm.  Dr. P.C. also noted the veteran had developed 
right and left shoulder problems around the time he became 
symptomatic with rheumatoid arthritis.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, all of the medical opinions are competent as 
they were provided by medical professionals.  In addition, as 
medical professionals, their credentials in this instance are 
comparable as to the issue at hand.  

The Board finds Dr. J.K.'s opinion to be outweighed by the 
evidence to the contrary.  The Board acknowledges that as a 
former Chief of Staff at a VAMC he is certainly competent to 
render such a medical opinion, as noted.  However, Dr. J.K. 
was specifically requested explain in an orthopedic or 
neurological fashion how the two disabilities (the gunshot 
wound to the right arm and the right shoulder disability) 
were related, he provided an example from a different case as 
proof that seemingly unrelated injuries could be causally 
linked.  He did not respond to the question which was posed.  
Thus, he failed to provide a complete basis or rationale for 
his opinion.  This lessened the probative value of his 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

In contrast, the numerous negative medical opinions, also 
competent, included thorough discussions of the initial 
injury, current residuals of that injury, and current 
clinical findings related to the right shoulder disability.  
The complete nature of the other opinions renders them more 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  Five 
different physicians came to essentially the same conclusion: 
there was no relationship between the in-service gunshot 
wound and the right shoulder condition.  Further, Dr. P.C.'s 
opinion that the gunshot wound had no affect on the right 
shoulder disorder, Regarding the gunshot wound and rotator 
cuff tear, Dr. T.B.'s opinion that there was no causal 
relationship whatsoever, and Dr. T.C.'s conclusion it was 
less likely as not that the superficial gunshot wound of the 
distal right upper arm had "any involvement" in the 
degenerative changes of the shoulders, precludes the 
possibility that the service-connected gunshot wound 
aggravated the right shoulder disorder.

The Board has also considered the lay statements offered in 
support of the veteran's claim.  In a statement from T.J., a 
Marine who served with the veteran, T.J. stated that the 
wound the veteran incurred to his right arm continued to the 
present.  At the veteran's Travel Board hearing, his wife 
testified that she had observed the veteran have difficulties 
with range of motion in his right arm ever since he was in 
service.

The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Jandreau, 492 F.3d at 1376 (citing 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 
2006)).  The appellant's credibility affects the weight to be 
given to his testimony, and it is the Board's responsibility 
to determine the appropriate weight.  Washington v. 
Nicholson, 19 Vet. App. 363, 369 (2005).  Here, the Board 
declines to give the lay statements much weight.  

To the extent that the lay statements causally link the right 
arm gunshot wound near the elbow to the right shoulder 
rotator cuff tear, the Board finds they are entitled to no 
weight because such a determination requires medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent 
that the lay statements are competent, the Board finds they 
are outweighed by evidence to the contrary.  The earliest 
record of shoulder pain was found in VAMC progress notes 
dated in September 1974.  That pain, however, was associated 
with rheumatoid arthritis.  The earliest record of shoulder 
pain found to be related to rotator cuff tear was in 1989, as 
shown in numerous VAMC records.  None of these reflected 
findings from any of the examining physicians of an 
etiological relationship of the shoulder pain to the gunshot 
wound.  Moreover, these records reflected that the onset of 
the shoulder pain was relatively recent.  For example, in a 
VAMC rheumatology consultation, dated in January 1990, the 
examining physician reported that the veteran complained of 
right shoulder pain that had existed for two years with 
gradual onset.  Private practice records included similar 
reports.  In a letter dated in November 1990, private 
practice physician Dr. M.M. stated that the veteran had 
presented in September of that year with complaints of right 
shoulder pain that had existed for ten months.  

The probative weight of the evidence, therefore, is against 
finding that the right shoulder pain originally began at or 
near the time of the initial right arm injury in service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for rotator cuff tear of the right 
shoulder as secondary to service-connected gunshot wound of 
the right arm is denied.



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


